PER CURIAM.
Petitioner seeks review of an emergency order suspending an alcoholic beverage license. The order of suspension contains an account of drug sales and activities on the part of petitioner’s employees, discovered through an undercover operation con*1021ducted by agents of the division. No hearing has been held or sworn testimony taken.
The agency’s emergency order of suspension, entered in compliance with sections 120.54, 120.59 and 120.60, Florida Statutes, contains extensive findings of fact, as well as the conclusion that there was an immediate serious danger to the public health, safety or welfare. It was accompanied by a notice to show cause and a notice advising petitioner of its rights with respect to hearings.
We find no violation of petitioner’s right to a hearing and due process. The emergency order is affirmed and the petition is therefore denied.1 Cf. Gervais v. Division of Alcoholic Beverages and Tobacco, 438 So.2d 90 (Fla. 2d DCA 1983); Aurora Enterprises, Inc. v. State Department of Business Regulation, 395 So.2d 604 (Fla. 3d DCA 1981).
GLICKSTEIN, DELL and STONE, JJ., concur.

. We express no view on the merits of the order, which would be the subject of any final hearing.